United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1543
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Lorenzo Diaz

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: August 21, 2013
                              Filed: August 27, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      While Lorenzo Diaz was serving a second period of supervised release—after
revocation of the first period of supervised release, due to his violation of several
release conditions—the district court1 found that Diaz had again violated his release
conditions. The district court revoked supervised release and sentenced Diaz to serve
ten months in prison and additional supervised release through March 31, 2019. Diaz
appeals, arguing that the district court abused its discretion in sentencing him to serve
ten months in prison, and in particular, that the court improperly balanced the 18
U.S.C. § 3553(a) factors in choosing his revocation sentence.

      Upon careful review of the record before us, we conclude that the district court
did not impose an unreasonable sentence. See United States v. Miller, 557 F.3d 910,
915-16 (8th Cir. 2009) (standard of review). The court calculated and considered the
Guidelines revocation range and applicable statutory limits; assured Diaz that the
court had considered all of the section 3553(a) factors; discussed certain section
3553(a) factors, including Diaz’s lengthy criminal history and poor history on
supervision; gave detailed reasons for its revocation sentence; and sentenced Diaz
within the recommended Guidelines revocation range. See 18 U.S.C. § 3583(e)
(permitting revocation of supervised release and re-imprisonment after consideration
of specified factors in 18 U.S.C. § 3553(a)); United States v. Petreikis, 551 F.3d 822,
824 (8th Cir. 2009) (applying presumption of substantive reasonableness to
revocation sentence within Guidelines range).

      Accordingly, the judgment is affirmed, and we grant counsel leave to withdraw.
                      ______________________________




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-